DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the prior Office action, the Examiner did not notice the amendment of adding new claims 2-21 with claim 1 being canceled.   The Examiner had inadvertently examined claim 1 excluding the examination of added claims 2-21.  The Examiner submits the examination of claims 2-21 as found below.  The Examiner regrets any delay of the process of the application.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 	Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Subject Matter Eligibility Standard 
 	When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.   
Specifically, claim 2 is directed to a method.  Claim 12 is directed to a system or apparatus.  Each of the claim falls under one of the four statutory classes of invention.  
If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  
	Claim 2 recites :
determining, a first credit card transaction and a second credit card transaction that are eligible for refinancing, the first and second credit card transactions being eligible for refinancing based on being above a predetermined minimum value;
	determining refinancing terms for the first and second credit card transactions;
	simultaneously causing display of both the first and second credit card transactions along with a first selectable element for refinancing the first credit card transaction and a second selectable element for transferring the second credit card transaction;
and responsive to selection of either the first or second selectable elements at the client
computer, display of the refinancing terms for a selected one of the first credit card transaction and the second credit card transaction, wherein the refinancing terms for the selected one of the first credit card transaction and the second credit card transaction define a number of monthly payments and a refinancing fee.
Claim 12 is similar in scope to claim 2 and similarly recites an abstract concept.
Claims 3 and 13 recite additional data (of  providing a client,  saving bank account sign-in information and credit card sign-in information) for a user to perform the method of claim 1.

Claims 5 and 15, 6, 16, 7, 17, 8, 18, 9 and 19 recite an insignificant post solution activity of displaying data. 
Claims 6 and 16 are also directed to a business aspect of user being presented with loan repayment information for a combination of the first and second credit card transactions.
Claims 7 and 17 also recite a business aspect of presenting loan information to a user (the loan information comprises a cumulative total of the combination of the first and second credit card transactions and the refinancing fee).
	Claims 8 and 18 are also directed to a business concept of presenting loan information to a user.  The loan information comprises refinancing terms for the selected one of the first credit card transaction and the second credit card transaction comprises causing display of multiple options for the number of monthly payments, an amount of each of the monthly payments, and the refinancing fee for each respective one of the multiple options.
Claims 9 and 19 are also directed to a business concept of presenting loan information to a user.  The loan information comprises a cumulative total of the combination of the amount of each of the monthly payments and the refinancing fee.
Claims 10-11 and 20-21 recite financial instruments to perform the method of respective claims 2 and 12.
	Claim 2 is similar to the functions of organizing human activities such as creating a contractual relationship as was found in buySafe or providing a commercial or legal interactions 
 	Applicant is to be noted that the steps or functions of determining is a concept that was found to be abstract by the Courts.  Also the function or step of displaying are data gathering functions and/or insignificant post solution activities which the Courts have found to be abstract.  Providing financing or determining a financing or refinancing term of loan data to a client  involves a business or financial agreement.
 	If so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because :
The claims recite the additional elements of a finance server and a client computer.
The claimed server and client computer are general purpose computers (see the applicant’s specification).  These claimed devices are noted to perform routine computer functions such as receiving data, updating data and determining data.
The claimed server and client device are also seen as generic computers performing generic functions without an inventive concept as such do not amount to significantly more.  These devices are simply a field of use that attempt to limit the abstract idea to a particular environment.  The type of data being manipulated does not impose meaningful limitations.  Looking at the elements as a combination does not add anything more than the elements 
These additional elements are not sufficient to amount to significantly more than the judicial exception because the claim does not effect an improvement to another technology or technical field, the claims do not amount to an improvement to the functioning of the processor or the server, and the claims  do not move beyond a general link of the use of an abstract idea to a particular technological environment.
The claims merely amount to the application or instructions to apply the abstract idea on a computer, and are considered to amount to nothing more than requiring a generic computer system (e.g. a computer system comprising a generic database; a generic element for providing an internet store comprising a website; a generic element for receiving consumer input; a generic display on the website; and a generic element to allow the consumer to complete a purchase) to merely carry out the abstract idea itself. 
The judicial exception is not integrated into a practical application.  In particular, the claimed “server” and “user device” are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using a generic component.  
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.    
None of the functions or steps or elements recited in the claims provide, and nowhere in the applicant’s shows any description or explanation as to how the claimed client device and distributed ledger are intended to provide: (1) a “solution . . . necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks,” as explained by the Federal Circuit in DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257 (Fed. Cir. 2014); (2) “a specific  improvement to the way computers operate,” 
Accordingly, the claims are not patent eligible.  

The prior art taken alone or in combination failed to teach or disclose: 
“simultaneously causing display, at the client computer, of both the first and second credit card transactions along with a first selectable element for refinancing the first credit card transaction and a second selectable element for transferring the second credit card transaction, and responsive to selection of either the first or second selectable elements at the client computer, causing display of the refinancing terms for a selected one of the first credit card transaction and the second credit card transaction at the client computer, wherein the refinancing terms for the selected one of the first credit card transaction and the second credit card transaction define a number of monthly payments and a refinancing fee” as recited in independent claims 2 and 12.
 
Reiger (US Patent No. 10,664,907) discloses a system and computer-implemented method for determining recurring loan payments for a financing plan. The system is configured to determine a predetermined interest rate based on a comparison of the expected profits to configurable threshold profit levels, and compute a value for the recurring loan payments based on the initial loan amount, the predetermined interest rate and the predetermined term and frequency of payments. A new interest rate may be computed in response to receiving an interest rate buy down activation from a user device, wherein a portion of the expected profits is applied 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797. The examiner can normally be reached M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W. Anderson can be reached on 571-2702-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/FP/
/FRANTZY POINVIL/Primary Examiner, Art Unit 3698                                                                                                                                                                                                        

February 27, 2022